NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                            DEC 13 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-10082

               Plaintiff - Appellee,             D.C. No. 4:12-cr-01096-CKJ-
                                                 LAB-1
  v.

SIXTO GOMEZ-BAUTISTA,                            MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                            Submitted October 23, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Sixto Gomez-Bautista appeals from the district court’s judgment and

challenges the 36-month sentence imposed following his guilty-plea conviction for

re-entry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gomez-Bautista contends that his 36-month sentence, which is well below

the applicable Sentencing Guidelines range, is substantively unreasonable. We

review for abuse of discretion. See Gall v. United States, 552 U.S. 38, 51 (2007).

The district court did not abuse its discretion in imposing the 36-month sentence.

The sentence is not substantively unreasonable in light of the totality of the

circumstances and the 18 U.S.C. § 3553(a) factors, including not only the

appellant’s reasons for re-entering the country, but also the appellant’s criminal

history and the need for the sentence to provide deterrence. See id.; see also

United States v. Gutierrez-Sanchez, 587 F.3d 904, 908-09 (9th Cir. 2009) (holding

that district court did not place undue weight on need for deterrence where

defendant repeatedly entered the United States illegally); United States v. Higuera-

Llamos, 574 F.3d 1206, 1211-12 (9th Cir. 2009) (holding that increased sentence

was substantively reasonable given the defendant’s prior immigration offenses and

the failure of previous sentences to deter him from re-offending).

      AFFIRMED.




                                          2